Citation Nr: 0942117	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to June 
1957.  He also served in the Air Force Reserves from 
September 1978 to April 1995.  During his reserve service, he 
had regular periods of training duty. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied, in part, claims for service connection for a right 
shoulder disability and a right and left eye condition.  

In November 2006, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

By a July 2008 determination, the Board denied the matters on 
appeal.  The Veteran appealed the Board's decision with 
respect to these issues to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2009, the Court issued 
an order granting a June 2009 joint motion to remand (JMR) 
the appeal of these issues to the Board.  The appeal was 
returned to the Board for action consistent with the June 
2009 JMR and Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Veteran is seeking entitlement to service connection for 
a right shoulder disability and a bilateral eye condition.  
Additional development is necessary prior to the adjudication 
of these claims.

With respect to Veteran's claim for service connection for a 
right shoulder disability, the Veteran contends that he has a 
right shoulder disability as the result of his active duty 
service.  See Claim, May 2004.  Specifically, the Veteran 
claims that, in 1953, he shot a grenade launcher and injured 
his shoulder.  See id.; hearing transcript, November 2006.  
He has asserted that his shoulder was bruised for 
approximately 3 weeks following the incident but that it did 
not bother him after that until approximately 2001 or 2002.  
See hearing transcript, November 2006

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of a right 
shoulder disability.  Additionally, the Veteran has reported 
that he did not seek any medical treatment for his shoulder 
at the time of his injury.  See Claim, May 2004.   

It is clear from the evidence of record that the Veteran 
underwent surgical treatment for a torn right rotator cuff in 
1996 and has been currently diagnosed with mild degenerative 
osteoarthritis of the right acromioclavicular joint.  See 
Marion General Hospital treatment record, February 1996; VA 
examination report, September 2004.  The Board also notes 
that a February 1996 private treatment record from Marion 
General Hospital reflected that the Veteran had previous 
symptoms of right shoulder pain in 1979. 

In September 2004, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and examined the 
Veteran. He considered the Veteran's assertion that he 
suffered severe injury to his right shoulder in 1953 while 
firing a rifle grenade launcher.  The Veteran reported that 
he had a swollen shoulder with painful and limited range of 
motion.  He asserted he was treated with pain medicine and 
rest.  He reported that he had gradually increasing pain with 
range of motion of the right shoulder since that time.  Upon 
examination of the Veteran and review of the claims file, the 
examiner diagnosed him with an injury of the right shoulder 
in 1953, rotator cuff tear - status post surgical treatment 
in 2001, and chronic pain in the right shoulder - mild 
degenerative osteoarthritis of the right acromioclavicular 
joint.  

The Board acknowledges that the examiner diagnosed the 
Veteran with an injury of the right shoulder in 1953.  
However, the examiner gave no indication that this 1953 
injury caused his current right shoulder disability.  Thus, 
as discussed in the JMR, the Veteran did not offer an opinion 
at all regarding the etiology of the Veteran's current right 
shoulder disability.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Accordingly, the Board will 
afford the Veteran a new VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).

With respect to the Veteran's claim for service connection 
for a bilateral eye condition, the Veteran contends that he 
has a bilateral eye condition as the result of his active 
duty service.  See Claim, May 2004.  Specifically, he has 
asserted that, in 1953, he was forced to stand in a gas 
chamber for training.  Id.  Initially, he was allowed to wear 
a gas mask.  See hearing transcript, November 2006.  After a 
period of time, he was asked to take off his gas mask, while 
still in the gas chamber, and was directed to wash his gas 
mask, hands, face, and eyes in 3 different trash containers 
full of stagnant water.  Id.; Claim, May 2004.  

A review of the Veteran's service treatment records reflects 
that he entered service in April 1953 with defective color 
vision.  See entrance examination report, April 1953.  The 
Veteran's service treatment records contain no in-service 
complaints, treatment, or diagnoses of an eye condition of 
either eye.

With regard to determining whether the Veteran has a current 
bilateral eye condition, the Board also notes that a private 
treatment record from January 2007 showed the Veteran to have 
macular degeneration.  See Eye Associates Group, LLC 
treatment record, January 2007.  

The Board notes that the Veteran also underwent a VA 
examination in April 2004.  The examiner did not indicate 
that he reviewed the claims file.  The Veteran reported that 
he has no current vision complaint and wears his glasses 
mostly to drive and read.  The examiner noted that he has no 
history of any treatment for his eyes.  Upon examination, the 
Veteran was diagnosed with compound hyperopic astigmatism 
with presbyopia and early nuclear sclerotic cataracts without 
vision changes.  The examiner noted that the Veteran had 
normal ocular health and recommended that he have another eye 
examination in 2 years.    

While the examiner at the April 2004 VA examination diagnosed 
the Veteran with compound hyperopic astigmatism with 
presbyopia and early nuclear sclerotic cataracts without 
vision changes, he did not acknowledge the fact that the 
Veteran had recently been diagnosed with macular 
degeneration.  Moreover, as again noted in the JMR, the 
examiner offered no opinion regarding the etiology of the 
Veteran's current eye conditions.  In light of the fact that 
the examiner at the April 2004 VA examination did not review 
the claims file, acknowledge the Veteran's diagnosis of 
macular degeneration, or provide an opinion regarding the 
etiology of the Veteran's current eye conditions, the Board 
will afford the Veteran a new VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
examinations for his right shoulder and 
bilateral eyes.  The claims file should 
be provided to the appropriate 
examiners for review, and the examiners 
should note that it has been reviewed.  
The examiners should also elicit a 
complete history from the Veteran with 
respect to his reported in-service 
injuries and his symptomatology since 
those injuries.  After reviewing the 
file, the examiners should render 
opinions as to whether the Veteran 
currently has a right shoulder 
condition or a disability of either or 
both eyes.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current right shoulder disability or 
condition of either or both eyes was 
incurred in or aggravated by a disease 
or injury in service.
        
It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiners should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the April 2007 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


